[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court is satisfied based on the evidence adduced during CT Page 5777 the hearing that the fair market value of property located at 20-30 Beaver Road is at least $951,174.57. The court also finds the equity remaining in the property is at least $190,000.00. Therefore, there is sufficient equity in the property to secure the prejudgment remedy attachment order. Accordingly, defendant's application to dissolve excessive attachments and/or garnishments is granted.
ANGELA CAROL ROBINSON, JUDGE, SUPERIOR COURT